                                                                              Page 1 of 25


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE: ABILIFY (ARIPIPRAZOLE)
PRODUCTS LIABILITY LITIGATION,                    Case No. 3:16-md-2734

                                                  Chief Judge M. Casey Rodgers
                                                  Magistrate Judge Gary Jones
This Document Relates to All Cases
______________________________/

                                     ORDER

      Pending before the Court is Plaintiffs’ Spoliation and Rule 37 Motion

for Sanctions Against Defendant Otsuka America Pharmaceutical, Inc.

ECF No. 719 . Defendant Otsuka America Pharmaceutical, Inc. has filed a

memorandum of law in opposition to Plaintiffs’ motion. ECF No. 752. With

the Court’s permission Plaintiffs have filed a reply memorandum in support

of their motion. ECF No. 766. The matter is otherwise ripe for resolution.1

For the reasons discussed below, Plaintiffs’ motion is due to be denied.




      1
         Plaintiffs’ motion was filed in February 2018. The Court did not address the
motion previously, however, because under the Court’s Global Settlement Order No. 1,
ECF No. 881, the Court granted the parties until September 1, 2018 to finalize a
framework for a global settlement. In September 2018, after a global mediation did not
result in a framework for a global settlement, the Court advised the parties at Case
Management Conference No. 15, on September 13, 2018, that the Court would begin
to address all outstanding discovery motions. This motion was one of the outstanding
discovery motions tabled by the Court while the parties engaged in extensive global
mediation.
                                                                                     Page 2 of 25


                                    INTRODUCTION

        Plaintiffs’ spoliation motion was prompted when counsel for Otsuka

America Pharmaceutical, Inc. (“OAPI”) in early January 2018, informed

Plaintiffs that OAPI could not produce emails for three custodians created

between 2002 and 2006 because OAPI could not locate any emails during

the relevant period of time. OAPI advised that it could not locate emails

between 2002 and 2006 because before April 2007 OAPI maintained a 60-

day retention policy for emails under which emails older than 60 days were

automatically deleted.2

        Plaintiffs contend that OAPI’s destruction of emails and other



        2
         The evidence of OAPI’s document retention policies during the relevant periods
of time is somewhat incomplete. The relevant policies, however, are documented in the
record in the January 19, 2018, Declaration of James Grafmyre. ECF No. 719, Ex. 9.
According to Mr. Grafmyre, the Senior Director of Infrastructure and Operation Services
for OAPI, OAPI had separate written retention policies for email and corporate records.
Regarding retention of emails before 2004 OAPI did not have an email retention policy.
In 2004 OAPI adopted a policy in which “emails stored in individual email accounts,
inboxes or any related email system folder will be automatically and permanently
purged 60 days after receipt or transmission.” Id. at ¶8. Further, under the 2004 email
policy, “all emails 60 days or older as well as all email archives will be permanently
deleted. Thereafter, electronically stored email older than 60 days will no longer be
retained in the system.” Id. at ¶9. In essence on April 1, 2004, all emails from prior
years were permanently deleted and from 2004 through the end of 2006 all emails were
deleted after 60 days. In 2007 OAPI instituted a new practice to permanently retain a
copy of any email sent from or received by any user of the company’s email system.
While OAPI was unable to locate any written email policy that covered the period of
time prior to April 2004, the fact of the matter is that in April 2004 all emails prior to that
date were permanently deleted.
Case No: 3:16-md-2734
                                                                        Page 3 of 25



documents covering the time period from 2002-2006 constitutes spoliation

of evidence, entitling Plaintiffs to sanctions under the Court’s inherent

authority and under Rule 37(e) of the Federal Rules of Civil Procedure.

Plaintiffs request an adverse inference instruction at trial regarding the

destroyed documents. Alternatively, Plaintiffs request that the Court

prohibit OAPI from raising the lack of early notice or using the lack of

earlier evidence in any way to challenge Plaintiffs’ claims. Additionally, as a

further alternative sanction, Plaintiffs request permission to introduce

evidence at trial regarding the circumstances surrounding OAPI’s failure to

retain and produce the documents. Lastly, Plaintiffs request leave to add a

spoliation cause of action for Plaintiffs from those states that recognize a

first-party cause of action for spoliation.

        While Plaintiffs make reference to other documents, the primary

dispute here relates to the destruction of emails and other electronic

documents for three custodians covering the time period from 2002 to

2006. The determination of whether OAPI spoliated evidence, or under

Rule 37(e) of the Federal Rules of Civil Procedure whether Plaintiffs are

entitled to sanctions for spoliation of electronically stored information


Case No: 3:16-md-2734
                                                                             Page 4 of 25



(“ESI”), begins and ends with resolution of whether OAPI had a duty to

preserve emails from 2002-2006. Because as a threshold matter OAPI did

not have a duty to preserve emails Plaintiffs are not entitled to sanctions

under Rule 37(e) or under the Court’s inherent authority.

                                   DISCUSSION

        The law applicable to destruction of emails and other ESI is now

controlled by Rule 37(e) of the Federal Rules of Civil Procedure. The new

Rule 37(e) authorizes courts to impose sanctions for destruction of ESI

where four conditions are met. First, the ESI should have been preserved

in the anticipation or conduct of the litigation. Second, the ESI is lost or

destroyed. Third, the loss of the ESI is due to the party’s failure to take

reasonable steps to preserve the ESI. Last, the ESI cannot be restored or

replaced through additional discovery. Fed. R. Civ. P. 37(e). Where, the

“[a]nswer to any of [the] questions ... is ‘no,’ ... a motion for spoliation

sanctions or curative measures must be denied.” Living Color Enters., Inc.

v. New Era Aquaculture, Ltd, case no. 14-cv-62216-Marra/Mattthewman,

2016 WL 1105297, at *4-5 (S.D. Fla. Mar. 22, 2016). Thus, the threshold

question is whether OAPI had a duty to preserve the ESI.3

        3
       Because Rule 37(e) does not establish a new standard for preservation and
does not alter existing federal law as to whether evidence should have been preserved
Case No: 3:16-md-2734
                                                                                Page 5 of 25



        The Eleventh Circuit has made clear that a duty to preserve

documents only “arises once litigation is pending or reasonably

foreseeable.” Graff v. Baja Marine Corp., 310 Fed. Appx. 298, 310 (11th

Cir. 2009). “To be reasonably forseseeable, litigation must have been

contemplated—mere awareness of potential liability is insufficient to trigger

a duty to preserve evidence.” Kraft Reinsurance Ireland, Ltd. v. Pallets

Acquisitions, LLC, 845 F. Supp. 2d 1342, 1358 (N.D. Ga. 2011). Simply

put, “[T]he duty to preserve evidence ... arises when a party reasonably

anticipates litigation and thereafter requires that party to suspend its

routine document retention or destruction policies and institute a litigation

hold to ensure the party properly preserves relevant documents.” McBride

v. Coca-Cola Refreshments, USA, Inc., case no. 8:12-cv-275-T-AEP, 2012

WL 12915435 (M.D. Fla. June 20, 2012).

        Relevant to the duty to preserve is the view taken by the Sedona

Conference. The principles developed by The Sedona Conference

Commentary provide that a “reasonable anticipation of litigation” arises



or when the duty to preserve attaches, see The Advisory Committee Notes to Rule
37(e) for the 2015 amendments, the law and the analysis of whether there was a duty
to preserve is the same for ESI under Rule 37(e) and for non-ESI. Consequently, if
there was no duty to preserve Plaintiffs are not entitled to sanctions under Rule 37(e)
and are not entitled to sanctions for non-ESI under the Court’s inherent authority.
Case No: 3:16-md-2734
                                                                        Page 6 of 25



only when “an organization is on notice of a credible probability that it will

become involved in litigation, seriously contemplates litigation, or when it

takes specific actions to commence litigation.” The Sedona Conference

Commentary on Legal Holds: The Trigger & The Process, 11 Sedona Conf.

J. at 269.

        Plaintiffs argue that OAPI’s duty to preserve was triggered by statute,

contract, and other litigation and not simply when OAPI had a reasonable

“anticipation of litigation.” OAPI counters that it had no duty to preserve

generated by statute or contract and that it could not have anticipated

litigation in 2006 and certainly not in 2002, before Abilify® came on the

market.

        A.       OAPI did not reasonably anticipate litigation and therefore
                 had no duty to preserve emails from 2002 to 2006.

         Plaintiffs advance a very broad argument in support of their position

that foreseeable litigation required OAPI to preserve emails and other

documents between 2002 and 2006. According to Plaintiffs, the duty to

preserve can be triggered by industry-wide events, regardless of the status

of individual litigation. As a basic proposition, however, there are problems

with this position. First, as recognized by Judge Goodman in Point Blank


Case No: 3:16-md-2734
                                                                          Page 7 of 25



Sols., Inc. v. Toyobo Am., Inc., case no. 09-61166-CIV-Seitz/Goodman,

2011 WL 1456029, at *26 (S.D. Fla. April 5, 2011), the Eleventh Circuit has

never adopted the industry-wide theory of an evidence-preservation duty.

Although such a duty was recognized in Livingston v. Isuzu Motors, Ltd.,

910 F. Supp. 1473, 1494 (D. Mont. 1995), the court there addressed the

issue in the context of whether the court improperly admitted evidence and

not in the context of whether the destruction of data was sufficient to

establish spoliation of evidence. In Livingston, the trial court admitted

evidence regarding a car manufacturer’s (Isuzu) practice of not retaining all

of its raw data. The Livingston court concluded that evidence of this

practice was admissible because Isuzu was well aware of the rollover

problem in the auto industry involving narrow truck utility vehicles, a

situation fairly far afield from the situation in this case.

        The industry-wide theory is also highly problematic because it

improperly places too much emphasis upon events other than those

generated by the plaintiff or those who are similarly situated to the plaintiff.

Ultimately, however, applying the reasonable foreseeability standard and

pinpointing the trigger date when the duty to preserve arises is highly case

specific and fact dependent. See, In re Ethicon, Inc., 299 F.R.D. 502, 512
Case No: 3:16-md-2734
                                                                           Page 8 of 25


(S.D. W.Va. 2014).

        Certainly, nothing Plaintiffs did before these cases were filed or

anything that any of Plaintiffs’ respective counsel did before these cases

were filed evidence that OAPI could have or should have reasonably

anticipated litigation in the 2002 to 2006 time frame. Plaintiffs’ counsel did

not begin advertising for plaintiffs in this litigation until 2013 and did not

threaten OAPI with litigation until October 2014, more than a decade after

the emails were deleted. Indeed, the first lawsuit involving Abilify® was not

filed until January 2016. Thus, the earliest date OAPI should have

reasonably anticipated litigation is when it first learned that claims might be

filed, either as early as 2013, but not later than October 2014, when OAPI

was threatened with litigation. Normally, that would end the inquiry.

Plaintiffs, however, say that OAPI should have reasonably anticipated

litigation long before that because of information disclosed in publications,

other lawsuits concerning other drugs and based upon information OAPI

received in adverse event reports.

        Plaintiffs point to early scientific literature drawing a connection

between alterations in the dopamine reward pathway and pathological

gambling as evidence that OAPI was on notice, as early as 1995,



Case No: 3:16-md-2734
                                                                                 Page 9 of 25


regarding a threat of litigation.4 Plaintiffs say that OAPI was aware that

Abilify® was in the same class of drugs because of its D3 agonistic

features. Based upon this literature Plaintiffs conclude that OAPI should

have anticipated potential litigation involving Abilify®, a D3 drug and

therefore should have preserved evidence for that purpose.

        Putting aside whether industry wide events are sufficient to trigger a

duty to preserve, the state of the professional and medical literature prior to

2007 falls woefully short of placing OAPI on notice that it was going to be

sued ten years later. While the scientific literature Plaintiffs point to may be

probative of their theory in this case, the parties’ experts diverge on

whether Abilify® has a different mechanism of action from the Parkinson’s

drugs referenced in the literature.

        Furthermore, whether the presence of this information in the scientific

literature was sufficient to place OAPI on notice in 2002-2006 that Abilify®



        4
       Plaintiffs specifically point to the following literature: Blum K. Et al., Dopamine
D2 receptor gene variants: association and linkage studies in impulsive-addictive-
compulsive behaviour, 5 PHARMACOGENETICS 121; Comings DE et al., A study of
the dopamine D2 receptor gene in pathological gambling, 6(3) PHARMACOGENETICS
223-234 (1996); Molina J, et al., Pathologic gambling in Parkinson’s disease: A
behavioral manifestation of pharmacologic treatment?, 14 MOVEMENT DISORDERS
869-872 (2000); Seedat S, et al., Pathological gambling behavior: Emergence
secondary to treatment of Parkinson’s disease with dopaminergic agents, 11
DEPRESSION & ANXIETY 185-86 (2000).
Case No: 3:16-md-2734
                                                                        Page 10 of 25


may cause compulsive gambling is and continues to be a hotly contested

issue in this case.

        Accordingly, even under Plaintiffs broad industry-wide events

argument, it is a quantum leap to conclude that OAPI had a duty to

preserve all of its emails and other documents simply because there may

have been some scientific literature published in the late 1990's and early

2000's that addressed D3 drugs and a possible link to compulsive

gambling.

        Plaintiffs’ argument regarding the “dopamine-gambling litigation”

does not fair any better. Plaintiffs point to nationwide litigation in 2004

involving Miraplex, a dopamine agonist, in which the plaintiffs there claimed

that the drug caused them to compulsively gamble, as evidence that OAPI

should have reasonably anticipated it would be sued more than a decade

later. In addition to the fact that it is disputed whether Abilify® may have a

different mechanism of action, the drugs are prescribed for different

conditions. These other drugs are prescribed for Parkinson’s while Abilify®

has never been approved to treat Parkinson’s.

        The Court is not aware of any case law, which requires a drug

manufacturer to preserve all of its documents where the manufacturer has

Case No: 3:16-md-2734
                                                                              Page 11 of 25


not received any notice of the potential threat of litigation other than simply

knowledge that there was other litigation involving a different drug

prescribed for different conditions that may fall within the very broad

category of dopaminergic drugs.5 Such an overly broad view of the duty of

preservation would impose on every drug manufacturer a duty to preserve

all of its documents, without regard to subject matter or time frame. That is

at odds with the requirement that a party must preserve documents when it

reasonably anticipates litigation. Reasonable anticipation means

something much more than a “mere possibility of litigation. See, Cache La

Poudre Feeds, LLP v. Land O’Lakes, Inc., 244 F.R.D. 614, 621 (D. Colo.

2007). Accordingly, the fact that other litigation was initiated claiming that

other unrelated dopaminergic drugs cause compulsive gambling is

insufficient to trigger OAPI’s duty to preserve.

        Plaintiffs also suggest that adverse events reported during clinical

trials and post marketing placed OAPI on notice between 2002 and 2006 of


        5
        As OAPI correctly points out, Plaintiffs reference to two of OAPI’s documents to
suggest that OAPI knew that dopamine-agonist litigation implicated Abilify® fail to
support this assertion. One of the documents was prepared by a third party and the
other document is a PowerPoint comparing the mechanism of action of Abilify® and
Parkinson’s drugs. (See, Pls’ Exs. 15 & 20). Notably, the documents were created in
2015 and 2016 long after OAPI was threatened with this litigation. The documents have
no relevance to whether OAPI should have reasonably anticipated litigation in 2002-
2006.
Case No: 3:16-md-2734
                                                                                Page 12 of 25


this litigation. This argument ignores the substance of many of the adverse

events reports and the fact that the statistical results of the clinical trials

were woefully insufficient to place OAPI on notice of threatened litigation.

An examination of a number of the reports of problems by physicians noted

that the patient’s adverse events were not connected to Abilify®.

        As to the results of the clinical trials, the evidence suggests (at least

by one expert) that there was no statistically significant difference in the

rate of pathological gambling, or impulse-control disorders between

patients taking Abilify® and those taking placebo or active comparator

drugs.6 It follows because the adverse event reports, standing alone, fail to

demonstrate that OAPI knew or should have known that Abilify® caused

compulsive gambling the duty to preserve was not triggered.

        Lastly, Plaintiffs say that ongoing litigation with the Department of

Justice is further evidence OAPI was on notice that litigation was

reasonably foreseeable. Plaintiffs point to a 1995 suit by the DOJ against

Bristol-Myers Squibb (“BMS”) involving claims of false marketing and an



        6
        See, June 28, 2017, Deposition of Dr. David Madigan, ECF 427-1, Ex. C, at
255:22-256:8 in which Dr. Madigan stated “[w]hen I’m looking at the totality of the
evidence and arriving at a conclusion, that – those[clinical] studies don’t contribute
anything to that one way or another.”
Case No: 3:16-md-2734
                                                                         Page 13 of 25


August 24, 2005 subpoena to OPC as evidence that the DOJ’s

investigation then shifted to Otsuka’s marketing of Abilify.® As the Court

has previously observed, the DOJ investigation and the subpoena on OPC

concerned claims involving off-label promotion of Abilify® and had nothing

whatsoever to do with safety information or compulsive gambling.

        Plaintiffs also point to a litigation hold instituted by BMS in 2007 as

support for their claim that OAPI had a duty to preserve the documents.

Putting aside that the hold was placed by BMS and not by OAPI, the fact

remains that the litigation hold was placed in 2007 after OAPI instituted its

2004 email policy, requiring the deletion of all emails before 2004 and the

deletion of all emails older than 60 days. Consequently, all of the 2002 to

2006 emails already would have been automatically deleted even if OAPI

had placed a litigation hold in 2007.

        The fatal flaw, however, to Plaintiffs’ argument concerning the DOJ

investigation is that other courts addressing the same shifting duty

argument have rejected it. Judge Goodman rejected this argument in Point

Blank Solutions, 2011 WL 1456029, at *24-25, partly in reliance upon In re

Delta/Air Tran Baggage Fee Antitrust Litigation, 770 F. Supp. 2d 1299

(N.D. Ga. 2011).

Case No: 3:16-md-2734
                                                                         Page 14 of 25


        In Delta/Tran the court considered whether a demand by the

Department of Justice triggered a duty by Delta to preserve evidence for

use in later multidistrict litigation filed by passengers who were charged

illegal first-bag fees. The court there explicitly rejected plaintiffs’ argument

that the “duty to preserve documents is a duty that does not attach to any

party,” and instead found that the duty to preserve evidence ran only to the

DOJ and not to the plaintiffs. The same applies here. OAPI’s duty to

preserve evidence, if any, applied to the DOJ and the claims in that case

involving off-label promotion and does not apply in this case to Plaintiffs in

a case that concerns compulsive gambling.

        B.       OAPI did not have a statutory or contractual duty to
                 preserve documents.

        Plaintiffs argue that FDA regulations required OAPI to preserve

emails from 2002 to 2006.

        Under 21 C.F.R. §314.80(j), drug manufacturers are required to

“maintain for a period of 10 years records of all adverse drug experiences

known to the applicant, including raw data and any correspondence

relating to adverse drug experiences.” Consequently, under this regulation,

OAPI was required to keep records relevant to adverse drug experiences.


Case No: 3:16-md-2734
                                                                       Page 15 of 25


The parties do not dispute OAPI had this obligation. Plaintiffs argue,

however, that despite this obligation OAPI has not produced any

communications or documents from the two custodians in question.

        As a threshold argument, OAPI argues that there is no evidence the

custodians in issue ever received or sent any “correspondence relating to

the adverse events at issue in this litigation.” Although OAPI’s statement is

accurate, Plaintiffs obviously cannot identify documents that were never

received and have been deleted. Nonetheless, Plaintiffs should have at

least provided the Court with some evidence or argument why these

particualar custodians would have had information in their custodial files

relating to adverse events. The Court, however, need not resolve whether

Plaintiffs have met their burden of showing that there were relevant

documents deleted because even if they had Plaintiff’s duty shifting

argument fails because failure to comply with a regulatory obligation does

not create a duty to preserve for purposes of a spoliation motion.

        The obligation under § 314.80 runs to the FDA and not to the

plaintiffs in this case. This unremarkable proposition was recognized by the

court in In re Delta/Tran Baggage Fee Antitrust Litig., supra. As discussed

above in Delta/Tran the Court rejected a very similar argument. The

Case No: 3:16-md-2734
                                                                          Page 16 of 25


plaintiffs there argued that Delta had a duty to preserve documents

because the DOJ had made a civil investigative demand to Delta to

produce a variety of records relating to fees charged for checked baggage.

In later filed multidistrict litigation Plaintiffs claimed that Delta was subject

to sanctions for deleting relevant documents and emails by failing to

suspend its electronic document destruction policy after receipt of the DOJ

demand. The court rejected this argument and found that the duty to

preserve documents ran to the DOJ and not to the plaintiffs.

        The same reasoning applies here. Even assuming that OAPI failed to

maintain adverse event records for 10 years, such a failure relates to a

duty OAPI owed to the FDA and not a duty OAPI owed to the Plaintiffs.

The duty to preserve OAPI owed to Plaintiffs is the duty to reasonably

preserve documents once litigation becomes foreseeable. As discussed

above there is simply no evidence that litigation by the Plaintiffs in this

case was reasonably foreseeable in 2002-2006, more than a decade

before plaintiffs filed suit in this case.

        And even if the trigger date for preservation was in 2014 when

Plaintiffs first threatened litigation, and even assuming emails relating to

adverse events did exist in the files of the custodians in question, emails

Case No: 3:16-md-2734
                                                                        Page 17 of 25


prior to the 2004 policy were deleted in 2004 and then continuing thereafter

every 60 days until OAPI initiated the 2007 policy to retain all emails. Thus,

if any emails existed in the files of the custodians in issue the emails were

long gone a decade before OAPI owed a duty to these plaintiffs (as

opposed to the FDA) to preserve documents.

        The cases Plaintiffs cite do not persuade the Court that the result

should be any different. Austrum v. Fed. Cleaning Contractors, Inc., 149 F.

Supp. 3d 1343 (S.D. Fla. 2016) involved an employment discrimination

suit. Under EEOC regulations the employer was required to keep

employment applications for one year. The court found that the employer

should have retained the plaintiff employee’s application because the

record keeping requirement placed the defendant “on notice of the

application’s importance to potential employment discrimination litigation

and the need to preserve it.” Austrum is a far different scenario from this

case. There is little dispute that an employment application is critical in any

employment discrimination case and is critical to a plaintiff proving his or

her case. On the other hand, the FDA regulation relied upon by Plaintiffs in

this case is necessary for the FDA to properly regulate and monitor drug

safety. It is not a requirement for preserving evidence for potential litigants,

Case No: 3:16-md-2734
                                                                      Page 18 of 25


who may bring product liability claims decades later.

        Latimore v. Citibank Fed. Sav. Bank, 151 F. 3d 712, 716 (7th Cir.

1998), the other case Plaintiffs cite, simply stands for the unremarkable

proposition that the violation of a record retention regulation creates a

presumption that the missing record contained evidence adverse to the

violator.

        To be sure the dispute in this case is not that OAPI destroyed

adverse event reports or databases containing adverse event reporting.

Rather, the narrow claim is that because emails of three custodians were

deleted, OAPI did not produce any correspondence from these custodians

concerning adverse event reporting. Notably, the record does not contain

any evidence that the three custodians’ emails even fell within the scope of

the FDA preservation obligations.

        Accordingly, for these reasons, the Court declines to find that under

these circumstances the FDA regulation created separately a duty to

preserve the documents contained in the custodial files of three custodians

for the time period from 2002 to 2006.

        Last, Plaintiffs argue that an agreement between OPC and BMS

created a duty by OAPI to preserve emails from 2002 to 2006 in the files of

Case No: 3:16-md-2734
                                                                         Page 19 of 25


three custodians.

        As OAPI points out, the contractual provision between OPC and

BMS did not require OAPI to retain emails. The obligation in the 2002

Pharmacovigilance Agreement between OPC and BMS, upon which

Plaintiffs rely, provides that the parties will “keep on file ... a complete copy

of its safety related correspondence with the other party concerning

Aripiprazole.” The logical and plain meaning of this requirement was that

BMS and OPC were required to maintain adverse event information so that

the information would be available to both parties. We know from the

extensive discovery in this case that the relevant repository of adverse

event reporting information was the database, referred to in this case

throughout discovery as the Safety Correspondence File. There is no

suggestion in Plaintiffs’ spoliation motion that this database was not

maintained as required. Instead, Plaintiffs say that because the agreement

uses the word “correspondence” there must have been email

correspondence in the three custodial files. The obligation was clarified in

2010 when the Pharmacovigilance Agreement was revised to remove

reference to correspondence and reflect that BMS was required to

maintain the database and records of all safety information. The adverse

Case No: 3:16-md-2734
                                                                         Page 20 of 25


event information was maintained in the database and there is no

suggestion in this case that there was any information in the database that

was deleted.

        The more fundamental problem with Plaintiff’s argument is that

Plaintiffs as non-parties to the Pharmacovigilance Agreement cannot

enforce the obligations in the agreement to their benefit.

        As an initial matter, the obligations in the Pharmacovigilance

Agreement are not, as Plaintiffs characterize them, document retention

policies. Rather, the obligations create an affirmative duty to establish,

share and maintain the records of adverse event reporting post marketing.

        The law applicable to this issue is controlled by Rule 37(e) of the

Federal Rules of Civil Procedure because Plaintiffs’ challenge is to the

email files of the three custodians. The Advisory Committee notes to the

2015 amendments to Rule 37 explain that the rule forecloses reliance on

inherent authority or state law to determine when certain measures would

be used. Thus, Plaintiffs’ sole reliance on Florida state law cases to

support its argument is contrary to revised Rule 37(e).

        But even assuming Florida state law was relevant (which it is not),

Plaintiffs’ argument that the Pharmacovigilance Agreement created a duty

Case No: 3:16-md-2734
                                                                        Page 21 of 25


to preserve ESI in the custodial files of the three custodians still fails. As

reflected in the Florida cases Plaintiffs cite—see Miller v Allstate Ins. Co.,

573 So. 2d 24, 25-26 (Fla. Dist. Ct. App.) And United Rentals, Inc. v.

Kimmins Constr. Corp, 2008 WL 5246313, at *3-4 (M.D. Fla. Dec. 1,

2008)—under Florida law a spoliation claim based upon the breach of a

contractual obligation requires the plaintiff to be a party to the contract.

Plaintiffs were not parties to the Pharmacovigilance Agreement and

therefore, even under state law cannot use the breach of the agreement as

a basis for bringing a claim for spoliation. Simply put, because the

agreement in this case has nothing whatsoever to do with the Plaintiffs the

Plaintiffs cannot use the agreement to artificially create a duty owed to

Plaintiffs, and most certainly cannot rely upon a contract to which it is not a

party to create a duty by OAPI to preserve documents for Plaintiffs.

        C.       Plaintiffs are not entitled to sanctions relating to hard copy
                 documents.

        While the primary focus of Plaintiffs’ spoliation motion is on the

emails and other ESI in the custodial files of three custodians, because

Plaintiffs mention “hard-copy” documents in passing as it relates to two of

the custodians, the Court will briefly address hard-copy documents.


Case No: 3:16-md-2734
                                                                         Page 22 of 25


        As an initial matter, the issue of whether Rule 37(e) also applies to

non-ESI spoliation claims involving tangible documents and evidence is

unresolved, at least in the Eleventh Circuit. See, ML Healthcare Services,

LLC v. Publix Supermarkets, Inc., case no. 15-13851, 2018 WL 747392, at

*10 (11th Cir. Feb. 7, 2018); Living Color Enters. v New Era Aquaculture

Ltd., supra. at *12 n. 2. The Court need not resolve this issue because

Plaintiffs have not established “bad faith” necessary to trigger sanctions

under the Court’s inherent authority nor have they come close to

demonstrating “an intent to deprive” Plaintiffs of evidence, the standard

applicable under Rule 37(e) to justify the imposition of an adverse

inference instruction.

        Under Rule 37(e)’s intent to deprive standard Plaintiff would have to

show that OAPI’s automatic deletion of emails under its 2004 email policy

was an affirmative act undertaken to deprive Plaintiffs of the use of the

information in this case. The record is devoid of any evidence suggesting

that the imposition of the 2004 email policy (which applied to all company-

wide email accounts and not just the relevant custodians in this case) was

initiated for the purpose of depriving the Plaintiffs of this information. In

2004 OAPI had no inkling that potential litigants like the Plaintiffs in this

Case No: 3:16-md-2734
                                                                       Page 23 of 25


case existed and there is absolutely no evidence that the imposition of the

automatic auto-delete function initiated in 2004 was anything other than an

ordinary course document retention system. Indeed, in 2007—long before

Plaintiffs came on the radar screen— OAPI changed its document

retention policy to maintain all emails indefinitely. This conclusion is

consistent with the view of other courts who have found that there is no

intent to deprive where ESI is deleted as part of routine company wide

policies related to the periodic deletion of ESI. See, e.g. Living Colors

Enters, 2016 WL 1105297, at *6 (no intent to deprive where defendant

failed to turn off cell phone’s auto-delete feature); Eshelman v. Puma

Biotech, Inc., 2017 WL 2483800, at *5(E.D.N.C. June 7, 2017)(failure to

suspend default 90 day deletion of internet browsing history did not

constitute intent to deprive).

        The same analysis applies to sanctions under the Court’s inherent

authority. In the Eleventh Circuit a finding of bad faith is necessary for any

request for an adverse inference instruction or other spoliation sanctions

under the Court’s inherent authority. See. e.g. ML Helathcare Services,

LLC, 2018 WL 747392, at * 10 (“Prior to the amendment of Rule 37, this

Court held that an adverse inference instruction is only proper ‘when the

Case No: 3:16-md-2734
                                                                        Page 24 of 25


absence of [the] evidence is predicated on bad faith.”)

        The complete lack of any record evidence suggesting that OAPI’s

deletion of emails under its 2004 email policy was carried out to deprive

Plaintiffs of this information also supports the conclusion that Plaintiffs

have not demonstrated the requisite bad faith to support sanctions under

the Court’s inherent authority.

        Nor can Plaintiffs establish bad faith based upon circumstantial

evidence. Courts in the Eleventh Circuit have observed that even where

direct evidence of bad faith is lacking a party may attempt to show bad

faith by circumstantial evidence. Jetport, Inc. v. Landmark Aviation Miami,

LLC, 2017 WL 7732869, at, *3 (S.D. Fla. July 24, 2017). One of the

necessary criteria for examining circumstantial evidence to determine

whether the destruction of evidence constitutes bad faith is the requirement

that the movant demonstrate “the spoliating party did so while it knew or

should have known of its duty to preserve the evidence.” Id. As discussed

at length above, OAPI did not have a duty to preserve information from

2004 to 2006 in the custodial files of two of the custodians because OAPI

could not have reasonably anticipated this litigation ten years before the

Plaintiffs threatened to file or filed their lawsuits. Because there is no

Case No: 3:16-md-2734
                                                                                   Page 25 of 25


evidence of bad faith, circumstantially or otherwise, Plaintiffs are not

entitled to sanctions under the Court’s inherent authority.

        Accordingly, upon due consideration, it is ORDERED:

        Plaintiffs’ Spoliation and Rule 37 Motion for Sanctions Against
        Defendant Otsuka America Pharmaceutical, Inc, ECF No. 719, is
        DENIED.7

        DONE AND ORDERED this 5th day of October 2018.




                                           s/Gary R. Jones
                                           GARY R. JONES
                                           United States Magistrate Judge




        7
          Plaintiffs’ alternative request for leave to add state-law spoliation claims is not
an available sanction under Rule 37(e) or under the Court’s inherent authority. Leave to
amend to add a claim is accomplished under Rule 15 of the Federal Rules of Civil
Procedure. Therefore, as the request relates to Plaintiffs’ request for sanctions the
request is denied. Plaintiffs also argue that even if the Court does not find spoliation,
the Court should grant Plaintiffs permission to introduce evidence at trial regarding the
circumstances surrounding OAPI’s failure to retain and produce the emails. The issue
of what evidence should and should not be introduced at trial is premature at this point.
Until the Court is able to ascertain what evidence, if any, may be used at trial that has
anything to do with the time period 2002 to 2006 and what would have been contained
in the custodial files of the three custodians, a meaningful determination on this issue
cannot be made. Moreover, the determination of that issue is an issue to be made by
the district judge during the trial of these cases and not a determination that is
appropriate to be made on a motion for sanctions by a magistrate judge who will not be
the trial judge in this case.
Case No: 3:16-md-2734
